People v Reyes-Lopez (2020 NY Slip Op 07595)





People v Reyes-Lopez


2020 NY Slip Op 07595


Decided on December 16, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE
PAUL WOOTEN, JJ.


2019-07930
 (Ind. No. 18-00451)

[*1]The People of the State of New York, respondent,
vCresencio Reyes-Lopez, appellant.


James D. Licata, New City, NY (Lois Cappelletti of counsel), for appellant.
Thomas E. Walsh II, District Attorney, New City, NY (Carrie A. Ciganek of counsel),
for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Rockland County (Kevin F. Russo, J.), rendered May 22, 2019, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the appeal is dismissed as academic.
The defendant's contention that the sentence imposed was excessive has been rendered academic, since the maximum expiration date of his sentence has passed (see People v Vasquez, 170 AD3d 758; People v Vielman, 164 AD3d 623; People v Corbin, 141 AD3d 730).
MASTRO, J.P., MILLER, DUFFY, LASALLE and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court